Modify Judgments, Affirm in Part, Reverse and Remand in Part; and
Opinion Filed August 26, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01398-CR
                                No. 05-19-01399-CR
                                No. 05-19-01485-CR
                        DONNELL SLEDGE, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
        Trial Court Cause Nos. F17-56048-I, F17-56046-I, F17-56047-I

                                    OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck
      Donnell Sledge was tried before a jury and found guilty of possession with

intent to deliver heroin, possession with intent to deliver cocaine, and unlawful

possession of a firearm by a felon. The first two offenses were enhanced by his

status as a habitual offender and the use of a firearm during a drug offense, while the

third offense was enhanced only by his status as a habitual offender. He was

sentenced to twenty-eight years’ confinement in each case, with the sentences to run

concurrently. In four issues, appellant urges his trial counsel was ineffective, the

jury instructions were erroneous, his court costs were improperly assessed in the
judgments in trial cause numbers F17-56046 and F17-56048, and all three judgments

fail to correctly reflect his jail credits. In a single cross-issue, the State requests

modification of the judgments in F17-56047 and F17-56048. As modified, we

affirm the trial court’s judgments of conviction and reverse and remand for a new

punishment hearing in all three cases.

                                    BACKGROUND

      On the evening of June 27, 2017, approximately ten to fifteen people,

including appellant, were playing dice in a field near an apartment complex.

Witnesses heard an argument between appellant and another participant, Demarcus

Johnson. After the two men’s argument appeared to have calmed down, Johnson’s

mother, Margaret Hamilton, walked toward the field, yelling, “I’m fittin’ to shut the

block down.” A few minutes later, Hamilton, Johnson, Hamilton’s two other sons,

and some of their friends all ran inside the apartment complex and into a unit before

shutting the door. Witnesses sitting outside the apartment watched appellant arrive

at a run, while brandishing a gun, and enter the same apartment. Appellant exited

the apartment to demand of the witnesses there that they inform him of where

Hamilton was. When he did not locate Hamilton, appellant left the apartment in a

car driven by another individual.

      Appellant then proceeded down the street to the apartment complex where

Hamilton lived. Appellant approached four individuals sitting on a porch in front of

Hamilton’s apartment complex and asked where she was. When they did not

                                         –2–
respond, he walked past them and into the apartment complex where he fired shots

into the hallway, kicked in the screen door to one unit, held his gun up to the head

of the man who opened the door behind the screen, and demanded to know where

Hamilton was. Appellant only left when he heard someone out in the hallway say

that the police were on their way.

      Police officers arrived in response to the reports of gun shots, spotted what

was identified by a witness as appellant’s vehicle, and initiated a traffic stop of the

vehicle. The vehicle pulled into the parking lot of a convenience store. Appellant

got out of the car and began walking towards the store. The police officers ordered

the female driver of the vehicle to remain in the car and detained appellant in the

parking lot. Officers who arrived after appellant had been detained directed the

female driver to get out of the car and conducted a protective sweep of the vehicle

for weapons, during which they found a pistol on the driver’s side floorboard, and a

bag containing several smaller bags of what appeared to be illicit drugs on the

passenger’s side. After confirming the substances were narcotics, the police arrested

appellant, searched him, seized more than $3,000 in cash, and placed him in the back

of a squad car.

      Appellant was charged by indictment with the offenses of possession with

intent to deliver four grams or more but less than 200 grams of heroin, possession

with intent to deliver four grams or more but less than 200 grams of cocaine, and



                                         –3–
unlawful possession of a firearm by a felon.1 The indictments also alleged that (1)

appellant was a habitual offender and (2) he used or exhibited a deadly weapon

during the commission of the drug offenses. Appellant pleaded “not guilty,” and the

cases proceeded to trial before a jury who found appellant guilty of all three offenses.

In response to enhancement paragraphs in each case alleging appellant was a

habitual offender and to the deadly-weapon paragraphs in the drug offenses, the jury

found all “not true.” Appellant requested a new trial in all three cases, which was

granted without any specific grounds identified.

         Appellant’s cases proceeded to a second trial before a jury who found

appellant guilty of all three offenses. After sentencing proceedings, the jury found

the enhancement paragraphs true and sentenced appellant to 28 years’ confinement

in each case, with the sentences to run concurrently.

                                            DISCUSSION

I.       Ineffective Assistance of Counsel

         In his first issue, appellant challenges the effectiveness of his trial counsel’s

assistance, arguing his counsel erred by failing to object to the State’s deadly weapon

and habitual offender allegations at his second trial. He urges that his counsel should

have asserted collateral estoppel or issue preclusion as a bar to these enhancements

because the jury from appellant’s first trial found them not true. The State responds



     1
     Appellant was also charged by a fourth indictment with aggravated assault with a deadly weapon, but
he was found not guilty of that offense and thus does not appeal that acquittal.
                                                 –4–
the doctrine of collateral estoppel should not apply to the first jury’s findings of not

true at appellant’s first trial, arguing appellant’s first trial did not result in a final

judgment because his conviction was reversed after the grant of new trial on

unspecified grounds.

      To obtain a reversal because of ineffective assistance, appellant must show:

(1) that counsel’s performance was so deficient that counsel was not functioning as

the counsel guaranteed by the Sixth Amendment and (2) that there is a reasonable

probability that, but for the deficient performance, the result of the proceeding would

have been different. Strickland v. Washington, 466 U.S. 668, 688, 694 (1984);

Garza v. State, 213 S.W.3d 338, 347 (Tex. Crim. App. 2007).

      There is a strong presumption that counsel’s conduct fell within the wide

range of reasonable professional assistance. Thompson v. State, 9 S.W.3d 808, 813

(Tex. Crim. App. 1999) (citing Strickland, 466 U.S. at 689). Any allegation of

ineffectiveness must be firmly founded in the record, and the record must

affirmatively demonstrate the alleged ineffectiveness. Thompson, 9 S.W.3d at 813.

In most instances, a silent record that provides no explanation for counsel’s actions

or inactions will not overcome the strong presumption of reasonable

assistance. Id. at 814. When the record clearly confirms that counsel could have

deliberately selected a course of action prejudicing the defendant, speculation is

unnecessary. See Weeks v. State, 894 S.W.2d 390, 392 (Tex. App.—Dallas 1994,

no writ). Conversely, where no conceivable trial strategy could justify counsel’s

                                          –5–
actions, such as where the defendant is automatically entitled as a matter of law to

an acquittal or to the denial of the enhancement of his offense, the question can be

resolved as a matter of law. See Conrad v. State, 77 S.W.3d 424, 426 (Tex. App.—

Fort Worth 2002, pet. ref’d).

      The Fifth Amendment provides that no person shall “be subject for the same

offence to be twice put in jeopardy of life or limb.” U.S. CONST. amend. V. It is

well established that the Double Jeopardy Clause forbids the retrial of a defendant

who has been acquitted of the crime charged. See Rollerson v. State, 227 S.W.3d

718, 729 (Tex. Crim. App. 2007).

      No one would question that where the State has pursued an offense to a final

judgment of acquittal, it may not initiate a new prosecution premised on the same

factual theory though framed as a technically different charge. In Ashe v. Swenson,

the Supreme Court recognized that the Fifth Amendment guarantee against double

jeopardy embodies the principle of collateral estoppel. 397 U.S. 436, 446 (1970)

(“whatever else that constitutional guarantee may embrace, it surely protects a man

who has been acquitted from having to ‘run the gauntlet’ a second time”).

      Under the collateral-estoppel component of double jeopardy, the government

may not litigate a specific elemental fact to a competent factfinder (judge or jury),

receive an adverse finding, learn from its mistakes, hone its prosecutorial

performance, and relitigate that same question of fact. Rollerson, 227 S.W.3d at

730. The collateral-estoppel question becomes more difficult where a jury renders

                                        –6–
either an inconsistent or incomplete verdict with the potential for factual overlap. In

that situation, the defendant may argue that the affirmative answers in his or her

favor should rationally compel acquittal on other, unanswered counts.             That

argument was rejected by the Fifth Circuit in United States v. Yeager, 521 F. 3d 367,

377 (5th Cir. 2008), on the theory that a rational jury would not have failed to acquit

had its decision reached facts necessary to the overlapping charges. The Supreme

Court reversed, holding that a jury’s decision favorable to the accused is always

entitled to its own preclusive force. 557 U.S. 110 (2009). This is true irrespective

of logical speculation over why the jury decided as it did. Unlike juries tasked with

resolving civil disputes, the decision of a jury to acquit in a criminal case, being

subject to the constraints of the double jeopardy guarantee, is free from any

obligation of rationality and is not subject to reconsideration or correction even

where it is “egregiously erroneous.” Id. at 122–23.

      In this case, the original jury’s verdict was neither incomplete nor

inconsistent. The first jury was presented with the wholly distinct questions of

whether appellant had committed the charged offenses, and, separately, whether he

was either a habitual offender or used a firearm. While the jury was presented with

substantial evidence on all three of these questions, it answered for the State only as

to the first and gave affirmative answers in favor of the appellant as to the latter.

Appellant was therefore entitled to a judgment in conformity with this verdict and,

were we hearing an appeal from that trial we would generally be enabled, in view

                                         –7–
“of the fundamental nature of double jeopardy protections,” to ignore the failure to

preserve the issue below and direct rendition of that judgment. See, e.g., Roy v.

State, 76 S.W.3d 87, 93 (Tex. App.—Houston [14th Dist.] 2002, no pet.) (quoting

Gonzalez v. State, 8 S.W.3d 640, 643 (Tex. Crim. App. 2000)). Of course, there was

no appeal of the first verdict (nor could there be from the enhancement answers),

and the question arises now in connection with an ineffective assistance claim

anchored in the failure to seek foreclosure of the potential for enhancement at the

second trial.

      The State argues this record does not satisfy the requirement of a “valid and

final judgment” because appellant was granted a new trial at his request, which was

granted on unspecified grounds. To be sure, this Court has held, “The granting of a

motion for new trial on unspecified grounds does not constitute an acquittal, even if

one of the grounds raised in the motion is insufficiency of the evidence.” See Ex

parte Bratcher, No. 05-05-01564-CR, 2006 WL 226048, at *1 (Tex. App.—Dallas

Jan. 31, 2006, pet. ref’d) (not designated for publication). However, in that case, the

jury answered wholly against the defendant who then sought and obtained a new

trial after that guilty verdict. See id. (holding original jeopardy continued after

defendant successfully sought new trial after receiving guilty verdict from jury); see

also United States v. Cessa, 861 F.3d 121, 140 (5th Cir. 2017) (holding double

jeopardy does not apply to bar retrial after jury found defendant guilty when

“conviction [was] set aside because of an error in the proceedings leading to

                                         –8–
conviction”) (emphasis added) (quoting United States v. Tateo, 337 U.S. 463, 465

(1964)); Ex parte Leachman, 554 S.W.3d 730, 738–39 (Tex. App.—Houston [1st

Dist.] 2018, pet. ref’d) (holding no acquittal and initial jeopardy continued after

defendant’s conviction reversed by grant of new trial on ground other than

insufficient evidence).

       While our appellant also moved for a new trial, the similarities end there. In

a criminal trial, there is no motion to set aside a verdict favorable to the accused.

U.S. CONST. amend V; TEX. CODE CRIM. PROC. art. 45.040. The State cites no

authority suggesting that the defendant must forego favorable portions of a verdict

as a condition of challenging the balance of the verdict that was answered against

him, as counsel following the initial trial did here, as a condition of seeking retrial

on other, independent findings that were adverse. Neither do we have any indication

that counsel at the first trial deliberately sought to set aside the jury’s favorable

answers, in which case our ineffective assistance analysis would simply move one

step further back in the record.2

       Next, the State urges that the doctrine of collateral estoppel applies only to a

previously litigated fact that constitutes an essential element of the offense in the

second prosecution such that the doctrine does not apply to the question of whether




   2
     On the contrary, counsel’s motion simply avers that the verdict was “contrary to the law and the
evidence.”
                                                –9–
appellant used or exhibited a deadly weapon in the drug cases or whether he should

be punished as a habitual offender in all three charged offenses. We disagree.

      In Rollerson, the court of criminal appeals held, “The use of a deadly weapon

can be . . . subject to the principles of collateral estoppel [and] [i]f a factfinder

determines a defendant did not use a deadly weapon, the State cannot contest the

jury’s finding of that fact in a subsequent proceeding.” See Rollerson, 227 S.W.3d

at 730. The Supreme Court has since held that even where, unlike here, a jury gives

only a partially favorable decision, that decision must be given durable, forward-

looking preclusive effect, even at the cost of foreclosing the State from seeking any

verdict on a question that the first jury did not even reach. Accordingly, we conclude

the principles of collateral estoppel apply here to the jury’s findings that the deadly

weapon and habitual offender enhancements were not true. See id.

      Finally, the State urges that appellant failed to show his trial counsel’s

performance was deficient because the record is “silent” as far as any evidence of

trial counsel’s reasoning or strategy to explain the failure to object to the State’s

deadly weapon and habitual offender allegations at his second trial. See Thompson,

9 S.W.3d at 814. Indeed, we commonly assume a strategic motive if any can be

imagined and find counsel’s performance deficient only if the conduct was so

outrageous that no competent attorney would have engaged in it. See Andrews v.

State, 159 S.W.3d 98, 101 (Tex. Crim. App. 2005). But, when no reasonable trial

strategy could justify the trial counsel’s conduct, counsel’s performance falls below

                                        –10–
an objective standard of reasonableness as a matter of law, regardless of whether the

record adequately reflects the trial counsel’s subjective reasons for acting as he did.

See id. at 102; Conrad, 77 S.W.3d at 426. Here, there is no conceivable trial strategy

to justify failing to object to the State’s deadly weapon and habitual offender

allegations at appellant’s second trial. See Conrad, 77 S.W.3d at 426. Accordingly,

we conclude appellant established the first Strickland prong of deficient performance

by his trial counsel.

      Because appellant established the first Strickland prong, we now consider the

second and address whether there is a reasonable probability that, but for the

deficient performance, the result of the proceeding would have been

different. Strickland, 466 U.S. at 688, 694.

      Counsel’s failure to object to the State’s deadly-weapon and habitual-offender

allegations at appellant’s second trial harmed appellant because it allowed the

second jury to reach and consider those allegations and thus negatively impacted

appellant’s sentences. First, the affirmative deadly weapon finding in his drug cases

prevents him from being eligible for parole until his actual time served, without

consideration of good conduct time, equals one half of the sentence or thirty calendar

years, whichever is less. See TEX. GOV’T CODE § 508.145(d)(2). Without the

deadly-weapon finding, appellant would be eligible for parole when his actual

calendar time served plus good conduct time equals one-fourth of the sentence

imposed or fifteen years, whichever is less. See id. § 508.145(f).

                                        –11–
      Second, the affirmative findings to the habitual-offender enhancement

paragraphs affected appellant’s punishment range in all three cases, making the

minimum punishment in all three cases twenty-five years. See TEX. PENAL CODE

§12.42(d). Without the enhancement paragraphs, appellant’s punishment range for

the unlawful possession of a firearm by a felon case was two to ten years in prison.

See id. §§ 12.34(a), 46.04(e). The punishment range for appellant’s drug cases

without the enhancement paragraphs is five to ninety-nine years in prison. See id.

§ 12.32(a); TEX. HEALTH & SAFETY CODE § 481.112(d). The sentence appellant

received was twenty-eight years’ confinement in each case, thus the harm in the

unlawful possession of a firearm case was obvious and the harm in the drug cases

cannot be determined because there is no way to tell how the enhancements affected

the jury’s decision-making during sentencing.

      The State argues appellant cannot show prejudice because he has five prior

felony convictions, such that even if the State were precluded from submitting the

same enhancement allegations to the jury at appellant’s second trial, the State still

had three other prior felony convictions it could have used instead. The record

contains evidence of three additional felony convictions in addition to those used in

the enhancement paragraphs in the first and second trials. However, the question

asked of the first jury would remain the same as that asked of the second: was the

defendant, prior to the commission of the offense charged, convicted of a prior

felony offense. Thus, permitting the State to continue to allege new and different

                                       –12–
convictions would amount to permitting the State to “refine [its] presentation in light

of the turn of events at the first trial.” See Ashe, 397 U.S. at 447. Accordingly, we

conclude appellant has established the second Strickland prong as to all three cases.

      Accordingly, we sustain appellant’s first issue and remand all three cases to

the trial court for a new punishment hearing. See, e.g., Andrews, 159 S.W.3d at 104;

see also TEX. CODE CRIM. PROC. art. 44.29(b).

II.   Instruction on the Law of Parties

      In his second issue, appellant challenges the sufficiency of the evidence to

support the trial court’s jury instruction on law of parties in the heroin and cocaine

cases. Appellant urges the record lacks any evidence he harbored the specific intent

to promote or assist the commission of the drug offenses.

      Even where proper objection is made at trial, where the evidence clearly

supports a defendant’s guilt as the primary actor, error in the charging on the law of

parties is harmless. See Swims v. State, No. 05-13-01411-CR, 2015 WL 4198218,

at *5 (Tex. App.—Dallas July 13, 2015, pet. ref’d) (mem. op., not designated for

publication) (citing Cathey v. State, 992 S.W.2d 460, 466 (Tex. Crim. App. 1999)).

      Here, the record established appellant’s guilt as the primary actor in the

convicted offenses of possession with intent to deliver heroin and cocaine. A person

commits possession of a controlled substance if he knowingly manufactures,

delivers, or possesses with intent to deliver heroin or cocaine. See TEX. HEALTH &

SAFETY CODE §§ 481.102(2), (3)(D), 481.112. A police officer testified at trial that

                                        –13–
while appellant was detained in a squad car, appellant told the officer that the car he

was riding in when he was arrested was his mother’s and that everything inside

belonged to him. That officer also testified appellant had a total of $3,887.91 in cash

on him when he was arrested and that, “[d]ue to the narcotics that were found in the

vehicle, the individual packaging, the different weights of packaging. . . my training

and experience leads me to believe [appellant was] engaged in the sale of narcotics

. . . .” See Jackson v. State, No. 05-07-00783-CR, 2009 WL 264630, at *6 (Tex.

App.—Dallas Feb. 5, 2009, pet. ref’d) (not designated for publication) (holding in

possession with intent to deliver case, “intent to deliver” element may be proved by

circumstantial evidence, such as quantity of drugs possessed and manner of

packaging). Thus, any error in submitting the instruction was harmless. See Swims,

2015 WL 4198218, at *5.

       We overrule appellant’s second issue.

III.   Modification of Judgments

       In his third issue, appellant urges his court costs were improperly assessed in

the judgments in trial cause numbers F17-56046-I and F17-56048-I, and all three

judgments fail to correctly reflect his jail credits. The State agrees that all three

judgments should be modified, and, in a single cross-issue, requests further

modification of the judgments in F17-56047-I and F17-56048-I.

       We have the power to modify an incorrect judgment to make the record speak

the truth when we have the necessary information before us to do so. See TEX. R.

                                        –14–
APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet.

ref’d) (en banc).

      In his third issue, appellant complains of duplicative costs assessed in the

judgments in trial cause numbers F17-56046 and F17-56048. Where a trial court

hears all cases against a defendant together in a single criminal action, the court is

to assess each court cost or fee only once, in the judgment of the highest category

offense for which the defendant is convicted. TEX. CODE. CRIM. PROC. art.

102.073(a), (b); see, e.g., Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App.

2013) (concluding where trial court erroneously includes certain amounts as court

costs in judgment, appeals court should modify judgment to delete erroneous

amount).

      The record reflects that appellant was convicted of three offenses in a single

criminal action, but the trial court assessed court costs of $289 in the unlawful

possession of a firearm case (trial cause number F17-56046-I), $349 in the cocaine

case (trial cause number F17-56047-I), and $349 in the heroin case (trial cause

number F17-56048-I). The drug offenses are first degree felonies, while unlawful

firearm possession is a third degree felony. See HEALTH & SAFETY § 481.112(d);

TEX. PENAL CODE § 46.04(e). We modify the judgments in the unlawful possession

of a firearm (trial cause number F17-56046-I) and heroin cases (trial cause number

F17-56048-I) to reflect court costs of $0 each and delete the court costs that are

                                        –15–
already reflected in the cocaine judgment (trial court cause number F17-56047-I).

See, e.g., Williams v. State, 495 S.W.3d 583, 590 (Tex. App.—Houston [1st Dist.]

2016, pet. dism’d) (holding court costs be based on lowest cause number).

      We thus sustain appellant’s third issue.

      In his fourth issue, appellant urges the judgments in all three cases fail to

correctly reflect his jail credits. Appellant argues he remained jailed between the

time of his arrest on June 27, 2017, and the last day of his trial on October 23, 2019,

which totals 849 days. The judgments in the heroin and unlawful firearm possession

cases reflect only 774 days, and the judgment in the cocaine case reflects only 807

days. The State agrees the credits on the judgments are incorrect and should reflect

the time appellant was incarcerated from June 27, 2017, through October 23, 2019.

      A defendant is given credit on his sentence for the time that he has spent

in jail for the case from the time of his arrest and confinement until his sentence by

the trial court. See TEX. CODE CRIM. PROC. art. 42.03, § 2(a)(1). We agree the

judgments incorrectly credit appellant’s jail credits. Accordingly, we modify each

of the three judgments to reflect appellant’s total jail time credit of 849 days.

      We thus sustain appellant’s fourth issue.

      In a cross-issue, the State urges the judgment in the cocaine case (trial cause

number F17-56047) should be modified to read “Yes, a Firearm” in the field entitled

“Findings on Deadly Weapon,” and the judgment in the heroin case (trial cause



                                         –16–
number F17-56048) should be modified to read “pleaded not true” in the fields

entitled “1st Enhancement Paragraph” and “2nd Enhancement Paragraph.”

      The record reflects the jury found appellant used or exhibited a deadly weapon

during both drug offenses, but the judgment in the cocaine case (trial cause number

F17-56047-I) reads “N/A” in the field entitled “Findings on a Deadly Weapon.”

However, as noted in our discussion of appellant’s second issue, that allegation

should not have been submitted to the second jury. Instead, we conclude the

judgment in the heroin case (trial cause number F17-56048-I) should be modified to

read “N/A” in the field entitled “Findings on a Deadly Weapon.” Accordingly, we

overrule that portion of the State’s cross-point.    The record also reflects that

appellant pleaded not true to the first and second enhancement paragraphs in the

heroin case, but the judgment reads “pleaded true.” Accordingly, we modify the

judgment in the heroin case (trial cause number F17-56048-I) to read:

      “N/A” in the field entitled “Findings on a Deadly Weapon” and

      “pleaded not true” in the fields entitled “1st Enhancement Paragraph”
      and “2nd Enhancement Paragraph.”

      We thus sustain the portion of the State’s cross-issue regarding the

enhancement paragraphs in the heroin case.




                                       –17–
                                   CONCLUSION

      As modified, we affirm the trial court’s judgments of conviction and reverse

and remand for a new punishment hearing in all three cases. See TEX. CODE CRIM.

PROC. art. 44.29(b).




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE
Publish
TEX. R. APP. P. 47.2(b)

191398F.P05


Burns, C.J., dissenting from denial of en banc consideration, joined by J., Goldstein




                                       –18–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

DONNELL SLEDGE, Appellant                     On Appeal from the Criminal District
                                              Court No. 2, Dallas County, Texas
No. 05-19-01398-CR          V.                Trial Court Cause No. F17-56048.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Schenck. Justices Reichek and
                                              Carlyle participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      We modify the judgment to reflect court costs of $0.
      We modify the judgment to reflect appellant’s total jail time credit of
      849 days.
      We modify the judgment to read “pleaded not true” in the fields
      entitled “1st Enhancement Paragraph” and “2nd Enhancement
      Paragraph.”

As REFORMED, the judgment is AFFIRMED and REVERSED and
REMANDED for a new punishment hearing.


Judgment entered this 26th day of August, 2021.




                                       –19–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

DONNELL SLEDGE, Appellant                     On Appeal from the Criminal District
                                              Court No. 2, Dallas County, Texas
No. 05-19-01399-CR          V.                Trial Court Cause No. F17-56046.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Schenck. Justices Reichek and
                                              Carlyle participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      We modify the judgment to reflect court costs of $0.
      We modify the judgment to reflect appellant’s total jail time credit of
      849 days.

As REFORMED, the judgment is AFFIRMED and REVERSED and
REMANDED for a new punishment hearing.


Judgment entered this 26th day of August, 2021.




                                       –20–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

DONNELL SLEDGE, Appellant                     On Appeal from the Criminal District
                                              Court No. 2, Dallas County, Texas
No. 05-19-01485-CR          V.                Trial Court Cause No. F17-56047.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Schenck. Justices Reichek and
                                              Carlyle participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      We modify the judgment to reflect appellant’s total jail time credit of
      849 days.

As REFORMED, the judgment is AFFIRMED and REVERSED and
REMANDED for a new punishment hearing.


Judgment entered this 26th day of August, 2021.




                                       –21–